Citation Nr: 0201807	
Decision Date: 02/25/02    Archive Date: 03/05/02

DOCKET NO.  00-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a 
through-and-through gunshot wound of the right upper trunk, 
with Muscle Group II involvement, currently rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman
INTRODUCTION

The veteran had active service from October 1967 to October 
1970.

This appeal arises from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a 30 percent disability 
evaluation for the residuals of a through-and-through gunshot 
wound to the right upper trunk, Muscle Group II.

The decision below addresses the claim for an increased 
schedular rating; the issue of entitlement to an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(2) (2001) is addressed in the remand appended to 
this decision. 


FINDING OF FACT

The veteran's service-connected through-and-through gunshot 
wound to the right upper trunk is manifested by moderately 
severe damage to Muscle Group II, some limitation of motion 
of the right arm, asymptomatic scars, and complaints of pain.


CONCLUSION OF LAW

A schedular rating in excess of 30 percent for the residuals 
of a through-and-through gunshot wound of the right upper 
trunk, with Muscle Group II involvement, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Code 5201; 4.73, Code 5302 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board of Veterans' Appeals (Board) notes at the outset 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100 et seq. (West Supp. 2001)) became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

The veteran is seeking an increased evaluation for the 
residuals of a through-and-through gunshot wound to the right 
upper trunk, Muscle Group II.  After examining the record, 
the Board is satisfied that all relevant facts pertaining to 
the veteran's claim have been properly developed.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all records which might be relevant to the veteran's 
claim for an increased schedular rating.  (As noted in the 
Introduction to this decision, the issue of entitlement to an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(2) (2001) is addressed in the remand below.)  The 
Board notes that no further assistance to the veteran in 
acquiring evidence is required by the new statute.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of an 
increased evaluation for the residuals of a through-and-
through gunshot wound to the right upper trunk, Muscle Group 
II, as the RO has complied with the notice provisions of the 
VCAA and its implementing regulations.  This is so because 
the RO specifically notified the veteran of the requirements 
needed for an increased evaluation for the residuals of a 
through-and-through gunshot wound to the right upper trunk, 
Muscle Group II, in the statement of the case issued during 
this appeal.
In August 2001, VA regulations implementing VCAA were issued; 
as the RO has already complied with the notice provisions of 
the VCAA the Board finds no prejudice to the veteran in this 
case by proceeding with an adjudication of an increased 
evaluation for the residuals of a through-and-through gunshot 
wound to the right upper trunk, Muscle Group II.  The Board 
finds that all relevant facts have been properly developed 
and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
Chapter 51.  There has been no prejudice to the veteran that 
would warrant a remand, and the veteran's procedural rights 
have not been abridged by proceeding with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The veteran is seeking an increased evaluation for the 
residuals of a through-and-through gunshot wound to the right 
upper trunk, Muscle Group II.  In accordance with 38 C.F.R. 
§§ 4.1, 4.2, 4.41, and 4.42 (2001) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records as well as all other 
evidence of record for a history of the veteran's service-
connected residuals of a through-and-through gunshot wound to 
the right upper trunk, Muscle Group II.  The Board has 
identified nothing in this historical record which suggests 
that the current evidence of record is not adequate to fairly 
determine the schedular rating to be assigned for this 
disability.

Factual Background

The service medical records show that the veteran sustained a 
gunshot wound to the right shoulder and chest wall in August 
1968.  After the wounds were debrided the veteran was 
transferred to a United States Air Force Hospital.  On 
examination, the findings included a through-and-through 
wound of the right shoulder without nerve or vascular 
involvement.  There was a 3 by 4 centimeter (cm.) wound of 
the right lateral chest wall which was clean.  The wounds 
were treated with soaks and thereafter split thickness skin 
grafts were performed to the right lateral chest wall wound 
and small grafts were placed on the right shoulder wounds.  
The grafts took well and the donor site healed without 
incident.  One small area on one of the shoulder wounds was 
granulating.

On VA examination of the veteran in November 1971, the 
function of the shoulder was reported to be satisfactory.  
The diagnoses included gunshot wound of the right lower 
shoulder, well healed, tender; and gunshot wound, healed with 
graft, well healed.

An RO decision in January 1972 granted service connection for 
a through-and-through gunshot wound, right shoulder and 
gunshot wound to the right upper trunk, rated as injury, 
severe, Muscle Group II, minor, and a 30 percent disability 
evaluation was assigned, effective from October 24, 1970.  
The 30 percent disability evaluation was in effect when the 
veteran's claim for an increased evaluation was received in 
July 1999.

At the time of a February 2000 VA medical examination the 
veteran's medical history pertaining to his gunshot wound to 
the right shoulder was reported.  The veteran reported that 
he experienced pain of 4 on a scale of 1 to 10 daily with 
flare-ups of 6 a couple of days a week.  He stated that it 
came and went and seemed to be related to wet and cold.  
Increased activities increased the amount of pain that he 
felt.  He related that he had difficulty with lateral 
movement and movement away from the center of his body.

The veteran stated that on occasion his shoulder became hot 
and tender at the joint.  He denied any numbness, any loss of 
sensation and did have some loss of grip.  He stated that the 
two areas in his shoulder were an entrance and an exit wound.  
He currently had no pain from the mid lateral thorax wound, 
only when he bumped into things.  He had no decrease in range 
of motion and did have an increase in sensation in that area.

The findings on examination included a well healed, atrophied 
bluish-brown tint scar that was approximately 5 cm. by 2 cm. 
on the lateral aspect of the right shoulder with atrophy of 
the skin tissue and depression of the scar, and an exit wound 
from the right shoulder wound which was slightly under the 
back axilla, approximately 4 cm. by 2 cm., with some atrophy 
of the skin tissue and depression of the scar.  The third 
scar was an incisional scar, approximately 12 cm. long, at 
the right flank that was well healed and approximated with no 
atrophy or depression.  The fourth scar, at the right lateral 
thorax, measured 10 cm. by 3.5 cm.  There was severe 
depression and muscle atrophy of the scar with no tenderness, 
redness or swelling.

There was no swelling, tenderness or crepitus of the right 
shoulder.  The range of motion of this shoulder included 
extension to 35 degrees, forward flexion to 160 degrees, 
abduction to 150 degrees, adduction to 35 degrees, internal 
rotation to 70 degrees and external rotation to 70 degrees.  
Strength was 5 in the left arm and was 5 in the right arm.  
On X-ray examination of the right shoulder there was no bone 
or joint abnormality and the impression was a questionable 
foreign body in the infraglenoid soft tissue.  It was the 
examiner's opinion that the veteran's functional loss due to 
pain in the shoulder was "moderate to moderate" in nature.  

A statement from a co-worker, who indicated that he had 
worked with the veteran for a number of years in the 
maintenance field, was received in August 2000.  It was 
indicated that the veteran endured difficulty due to his 
shoulder injury and that, as one arm did not have the range 
of motion of the other, this created difficulty working in 
the field of plumbing.

A hearing before the undersigned Member of the Board was 
conducted in July 2001.  At this time the veteran gave 
detailed testimony in support of his claim.  He testified 
that he was left handed.  The veteran related that he 
experienced right shoulder pain, for which he took over the 
counter medications, and had problems gripping.

Analysis

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2001).  Disability ratings are determined 
by applying the criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  
The veteran has contended that a rating in excess of the 
30 percent disability evaluation assigned is warranted.  The 
Board notes that, where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

As noted above, separate diagnostic codes identify the 
various disabilities.  The veteran is currently being rated 
under 38 C.F.R. § 4.73, Diagnostic Code 5302, for a gunshot 
wound to Muscle Group II.  A 30 percent disability evaluation 
is for assignment where there is severe disability of the 
extrinsic muscles of the shoulder girdle of the nondominant 
upper extremity; this is the maximum disability evaluation 
which may be assigned under this Code.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that consideration must be given to functional loss due 
to pain under 38 C.F.R. § 4.40 (2001) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2001) when evaluating 
orthopedic disabilities.  The Court found that the applicable 
Diagnostic Code in that case does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (2001) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court has stated, however, that a specific 
rating for pain is not required.  Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

While the veteran contends that his service-connected 
residuals of a through-and-through gunshot wound to the right 
upper trunk, with Muscle Group II involvement, is more severe 
than currently evaluated.   The gunshot wound did result in 
injury to the affected shoulder muscles but not more than a 
moderately severe injury.  There is no medical evidence of 
the cardinal signs of severe muscle injury (38 C.F.R. 
§ 4.56), the most recent examiner classified the injury as 
"moderate to moderate", which, with reasonable doubt, the 
Board construes as moderately severe, and, even if the muscle 
injury was severe, the maximum rating for the nondominant 
side is the current 30 percent rating.  The recent VA 
examination shows that the veteran retains a good range of 
shoulder motion and, while functional loss due to pain in the 
shoulder was moderate, strength in the two upper extremities 
is equal.  

The Board finds that the veteran's current 30 percent rating 
is the maximum schedular evaluation allowed under Diagnostic 
Code 5302.  As to the possibility of a rating in excess of 30 
percent under an alternative code, the only relevant 
diagnostic criteria are contained in 38 C.F.R. § 4.71a, Code 
5201, which allows for a 40 percent rating for limitation of 
motion to 25 degrees from the side for a major extremity.  
Aside from the fact that the veteran is left handed, and even 
when considering his complaints of pain and the possibility 
of other factors, such as weakness and fatigue (see 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra), the degree of limitation 
that has been clinically demonstrated falls short of what is 
required for a rating in excess of 20 percent under Code 5201 
for the major or minor extremity.  The 30 percent rating 
under the muscle injury code (5302) clearly represents the 
maximum schedular rating allowed for the residual disability 
that has been objectively shown. 

The Board finds that the 30 percent schedular evaluation 
currently assigned is appropriate.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4, Code 5302.  In evaluating the veteran's 
claim, the doctrine of reasonable doubt has been considered; 
as the evidence on any material issue is not in relative 
equipoise, that doctrine is not for application.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to a schedular rating in excess of 30 percent for 
the residuals of a through-and-through gunshot wound of the 
right upper trunk, with Muscle Group II involvement, is 
denied.


REMAND

The veteran's representative has argued that the veteran 
should be considered for an extraschedular evaluation, 
contending that while the veteran is receiving the maximum 
evaluation for his minor upper extremity under the relevant 
Diagnostic Code, he is employed in an occupation which 
requires him to use both upper extremities equally.  The 
Board finds that the veteran's recent testimony on this 
matter to be credible.  The veteran has also submitted a 
supportive lay statement from a co-worker.   

The RO has not expressly considered referral of the case to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) 
and the Board does not have the authority to assign an 
extraschedular rating in the first instance.  It is the 
Board's judgment that, after the veteran is contacted to 
obtain any other relevant evidence or information he may have 
relating to industrial impairment, the RO should refer this 
case for consideration of an extraschedular rating.  

In view of the foregoing, this issue is REMANDED to the RO 
for the following action:
1.  The RO should contact the veteran for 
the purpose of  obtaining any other 
relevant evidence or information he may 
have relating to his claim of marked 
interference with employment due to his 
service-connected residuals of a gunshot 
wound of the right upper trunk with 
Muscle Group II involvement.  

2.  Thereafter, the RO should refer this 
case to the Under Secretary for Benefits 
or the Director, Compensation and Pension 
Service, for consideration of the 
assignment of an extraschedular rating 
for the veteran's service-connected 
residuals of a gunshot wound of the right 
upper trunk with Muscle Group II 
involvement, under 38 C.F.R. 
§ 3.321(b)(1) (2001). 
3.  If the determination made is 
unfavorable to the veteran, a 
supplemental statement of the case which 
includes the law and regulation 
pertaining to extraschedular evaluations 
and provides a summary of the evidence 
received since the statement of the case 
should be issued to the veteran and his 
representative.  They should be given the 
appropriate period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required by 
the veteran unless he receives further notice.  The purpose 
of this REMAND is to afford the veteran due process.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 


